Citation Nr: 1020829	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-28 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
St. Petersburg, Florida regional office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
denied the Veteran's claim.

In March 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Acting Veterans Law Judge in St. Petersburg, Florida.  
A transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) has been raised by the record (see March 
2010 hearing transcript), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, this 
issue is REFERRED to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative 
changes of the lumbar vertebrae with residuals of injury at 
the L4-S1 area.

2.  The Veteran experienced injury to his back while in 
service; the weight of the evidence demonstrates that his 
current disability is related to such in-service injury.
 



CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  

As the Board has granted the full benefit sought with respect 
to the issue on appeal, there is no prejudice to the Veteran 
under VA's duties to notify and assist.  As such, any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection Claim

The Veteran seeks service connection for a low back 
disability, claimed as residuals of an armored vehicle 
accident experienced during service as well as the cumulative 
effects of parachuting duties.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, a 
veteran prevails in a claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against a veteran's claim that the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue). 

The record reflects that the Veteran experienced an armored 
vehicle accident while in service, served as a parachutist, 
has a current diagnosis of arthritic degeneration of the 
lumbar spine, and that he has presented evidence linking a 
lumbar disability to his period of active service.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza elements under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

The Veteran has been diagnosed as having arthritic changes of 
the lumbar spine and residuals of intervertebral disk injury 
at L4/L5 and residuals of intervertebral disk injury and 
rupture at L5/S1.  See letter of private physician dated 
March 2010.   
He has stated (see hearing transcript of March 2010) that, 
while participating in a training exercise in Germany, he was 
riding in a Bradley fighting vehicle that rolled over, 
severely injuring the driver and also injuring him.  He also 
testified that he participated in airborne training and 
parachuted several times while wearing a heavy pack.  

The Veteran's service personnel records verify that he served 
abroad and received the parachutist badge.  His service 
treatment records do not reflect any complaints of, or 
treatment for, back pain.  His September 1986 enlistment 
examination was normal, as was his February 1992 separation 
examination.  On a self-report of medical history completed 
at the time of separation he noted no complaints of recurrent 
back pain.  However, the Veteran testified at the March 2010 
hearing that the injury would not be reflected in his service 
treatment records because he did not go to a battalion aide 
station following the Bradley vehicle accident and that, 
although medics were called to the scene, they primarily 
assisted the driver who was more seriously injured.

The Veteran has submitted photographic evidence of an 
overturned Bradley fighting vehicle.  Additionally, an August 
2007 statement from V.W., who served with the Veteran in 
Germany, verifies that he was involved in a Bradley vehicle 
rollover.  V.W. further states that the Veteran and some of 
his crew were injured and, specifically, that "[the Veteran] 
hurt his back in this accident."  The Veteran's wife also 
submitted an August 2007 statement noting that she served in 
the Army, was present at the training exercise, and witnessed 
the vehicle rollover.  She stated that "from this point 
forward [the Veteran] has had trouble with his lower back."

The Board observes that although the Veteran's service 
treatment records do not reveal in-service back injury, he 
has received treatment for back pain ever since August 1992, 
five (5) months after his separation from service.  
Specifically, the Veteran was seen at a private hospital in 
August 1992 for a back injury that was noted to have occurred 
at work after lifting boxes.  An examination report states 
that the Veteran reported no prior back problems and an x-ray 
revealed curvature that was attributed to pain.  The 
Veteran's hospital intake record reflects, in a box labeled 
"coverage," that his wife reported the medical costs might 
be covered under a workman's compensation claim and 
subsequent 1992 private treatment records indicate that his 
physical therapy costs were paid by his employer.  A 
September 1992 treatment note lists a diagnosis of acute back 
strain.  

The Veteran received an April 1993 MRI of his back that 
revealed herniation at L5-S1.  A June 1996 private treatment 
record stated that he re-injured his back while mowing his 
lawn.  A July 1996 private treatment record reflects that the 
Veteran again contacted his physician about re-injuring his 
back. 

An October 1999 private treatment record noted the Veteran's 
medical history of herniation in his lumbar spine and 
observed that he reported occasional flare-ups of pain.  

In January 2004, the Veteran was diagnosed with degenerative 
joint disease of the lumbar spine.  VA treatment records 
reflect continuous treatment of, including pain management 
for, back pain since July 2004.  A January 2005 CT scan of 
the lumbar spine showed mild degenerative changes.  

The Veteran submitted a claim of entitlement to service 
connection for a back disability in December 2006.  In August 
2008 he noted on his VA Form 9 that he had experienced back 
pain since the in-service vehicle rollover and, since 1992, 
had missed work as a result of residuals of that injury.

An April 2009 VA treatment note states that the Veteran "had 
multiple incidents while in service that may have contributed 
or led to [back disability]."  The VA physician opined that 
it was likely the Veteran's chronic low back pain was 
associated with injuries sustained while in service.

The Veteran submitted a March 2010 private medical opinion 
noting the Veteran's circumstances of service, including his 
airborne training and the vehicle rollover incident.  The 
private physician reviewed the August 1992 hospital records 
and subsequent treatment records and noted that although the 
Veteran was diagnosed with an acute back strain at the 
hospital, the x-ray conducted at that time was not sensitive 
enough to diagnose a bulging disk, which subsequently was 
seen on the April 1993 spinal MRI.  The physician stated that 
an injury such as a bulging or herniated disk was unlikely to 
have developed between the time he was seen in hospital and 
the time of the MRI.  The physician opined that the type of 
injury shown by the MRI was consistent with forces 
experienced while parachuting and landing with heavy packs 
and that the most likely precipitating event in the Veteran's 
injury was a high energy impact, such as one experienced in a 
vehicle rollover.  

The physician further opined that weakening or injury of the 
intervertebral disks likely occurred during service and that 
subsequent activity such as lifting boxes likely exacerbated 
that weakening/injury, resulting in acute disk herniation.  
The physician stated that he concurred with the VA 
physician's opinion that events experienced by the Veteran 
while in service were the most likely cause of his current, 
chronic, low back pain.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a physician's knowledge of relevant case facts 
bears on the probative value assigned to a medical opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  
Here, the case file clearly indicates that the Veteran was a 
parachutist during service and presents persuasive evidence 
that he experienced a vehicular accident during a training 
exercise in Germany.  The Veteran's private physician has 
reviewed the pertinent treatment records and provided a 
thorough, reasoned opinion that the current back disability 
is the result of in-service experiences.  Although the August 
1992 hospital record attributes the Veteran's back injury to 
an on-the-job accident, the private physician 
opined/explained that the work injury likely aggravated a 
pre-existing, in-service, injury.  

The Veteran has testified (March 2010 hearing) that he 
experienced continuity of low back symptomatology since the 
in-service vehicular accident.  The Board finds the Veteran's 
testimony credible and notes that laymen such as the Veteran 
can attest to their in-service experiences and current 
symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Further, the Veteran's account of the in-service incident and 
continuity of symptomatology is supported by the 2007 
statements from his wife and V.W.

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993); also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  As the Board 
has found the opinion provided by the Veteran's private 
physician, as well as the Veteran's testimony of continuity 
of symptomatology, credible, and the record contains evidence 
supporting the occurrence of an in-service injury, the Board 
finds that the claim should be granted.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 


        (CONTINUED ON NEXT PAGE)
        


ORDER

Service connection for a low back disability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


